DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 05/12/2020, in which claims 1-5 and 10-23 are currently pending. The application claims Priority from Provisional Application 62859276, filed 06/10/2019.

Election/Restrictions
2- In their latest response on 12/08/2021, the Applicants elected without traverse to prosecute the invention of Deliwala, group I, claims 2-13, dependent of generic claim 1.  
Claims 14-20  are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/08/2021. Claims 6-9 have been also cancelled with the amendment of claim 1. The species election, although clear, has been argued as allegedly unclear. Therefore, the Examiner is withdrawing the species election request and will prosecute claims 3 and 4-5. 
New claims 21-23 have been added and lacked any dependency indication. They have been construed to depend on claim 1 since phone calls have been made on 1/5/2022 and two voicemails have been left in the attorney’s voicemail machine at (615)4544514, without any feedback.

Information Disclosure Statement
3- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
4- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
5- The drawings were received on 09/14/2020. These drawings are acceptable.


Claim Rejections - 35 USC § 112 

6- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7- Claims 1-5, 10-13 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, which reads “a beam-spitting optic configured to split the light…is configured to have a longer pathlength relative to the second”, the underlined clauses appear to present antecedence issues.
Moreover, Claim 1 reads “wherein the first photodetector is configured to have a shorter pathlength than the third light; … wherein the second photodetector is configured to have a longer pathlength relative to the second”, which is unclear to the Examiner since a photodetector cannot have a pathlength. Moreover, a photodetector cannot have a shorter pathlength than the third light or the second (light?). It is suggested to amend the claim language to read in the line of -- wherein the first and second photodetectors are configured to be positioned at a first position and a second position to intercept the first light and the second light, respectively, wherein the path followed by of the first light has a shorter pathlength than the path followed by the third light-- for ex.
Claims 2-5 and 10-13 are similarly rejected by virtue of their dependence on the herein rejected claim 1.

As to the new claims 21-23, with the same preamble “The optical differential path length gas detector, wherein…”, it is unclear for the examiner whether to consider them as new independent claims or whether they were meant to be dependent on any of the pending claims 1-5 and 10-20.
For examination purposes, the new claims will be considered as depending on claim 1. 

Claim Rejections - 35 USC § 102

8- In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

9- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10- Claims 1-3 and 13 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Tkachuk et al. (PGPUB No. 2009/02682014, cited by Applicants).

In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).

The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

As to claim 1, Tkachuk teaches an optical differential path length gas detector (Figs. 2-5, Abstract) comprising: a light source (3) producing a first light (¶ 67, 69-73); a light filter (3a) disposed proximally to the light source (¶ 69-73 for ex.); a beam-spitting optic (4/5) configured to split the light into two pathways, a second and third light, respectively, after having passed through the light filter (Fig. 2); a first photodetector (2) configured to measure the second light, wherein the first photodetector is configured to have a shorter pathlength than the third light (Figs.2-4); and a second photodetector (1) configured to measure the third light, wherein the second photodetector is configured to have a longer pathlength relative to the second (Figs. 2-4); wherein the beam-splitting optic is at least one of polarization beam splitter, half-silvered mirror, Fresnel prism, and conic section reflector (¶ 54-56).  
As to claim 2, Tkachuk teaches the optical differential path length gas detector of claim 1 further comprising a lens disposed in the first light path between the light source and the light filter (¶ 14-15, 32; the LED 3 used presents a lens covering its emission surface).  

As to claim 3, Tkachuk teaches the optical differential path length gas detector of claim 1, wherein the light filter is centered at a first predetermined wavelength (¶ 69).  


As to claim 13, Tkachuk teaches the optical differential path length gas detector of claim 1 further comprising a circuit configure to calculated a ratio of measurements between the first and second photodetectors (¶ 58-59).  

Claim Rejections - 35 USC § 103

11- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12- Claims 4-5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tkachuk in view of Ridder et al. (PGPUB N. 2011/0178420).

As to claims 4-5, Tkachuk teaches the optical differential path length gas detector of claim 1.
	Tkachuk does not teach expressly wherein the light filter comprises a plurality of colors; (Claim 5) wherein the light filter is a color wheel driven by an optical chopper.
	However, Tkachuk clearly teaches the system pertains to spectral measurements for multiple gases, i.e. different spectral ranges (¶ 3) which would require multiple filters such as a wheel filter. Moroever, and in a similar field, Ridder teaches methods and apparatuses for spectral measuring gases in breath (Abstract) wherein a wheel filter with an optical chopper is proposed (¶ 62).
 Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device of Tkachuk according to Ridder’s suggestions so that the light filter comprises a plurality of colors; wherein the light filter is a color wheel driven by an optical chopper, with the advantage of allowing efficient spectral measurements of multiple gases.

13- Claims 10-11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tkachuk in view of Miyazaki (US Patent 5689114, cited by Applicants).

As to claims 10-11, Tkachuk teaches the optical differential path length gas detector of claim 1.
	Tkachuk does not teach expressly the optical differential path length gas detector further comprising a lens disposed in the second pathway between the beamsplitter optic and first photodetector; (Claim 11) further comprising a lens disposed in the third pathway between the beamsplitter optic and second photodetector.  
	However, Miyazaki and in a similar field of endeavor, teaches a gas analyzing apparatus (Figs. 1-6 and Abstract) wherein lenses are placed on the pathways between the source/splitter and the detectors (Fig. 2; lenses 46/48).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device of Tkachuk according to Miyazaki’s suggestions so that the optical differential path length gas detector further comprising a lens disposed in the second pathway between the beamsplitter optic and first photodetector; further comprising a lens disposed in the third pathway between the beamsplitter optic and second photodetector, with the advantage of optimizing the condensing of light on the detectors and minimize losses due to light divergence.

14- Claims 12 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Tkachuk.

As to claim 12, Tkachuk teaches the optical differential path length gas detector of claim 1.
	Tkachuk does not teach expressly further comprising waveguides disposed between beam-spitting optic and first and second photodetector.

Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device of Tkachuk and further comprising waveguides disposed between beam-spitting optic and first and second photodetector, with the advantage of allowing highly integrated optical assembly.

15- Claims 21-23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tkachuk in view of Valouch (US PGPUB 2021/0072082).

As to claims 21-23, Tkachuk teaches the optical differential path length gas detector of claim 1.
	Tkachuk does not teach expressly wherein the conic section reflector is a parabola at least in two dimensions; (Claim 22) wherein the conic section reflector is an ellipse at least in two dimensions; (Claim 23) wherein the conic section reflection is a hyperbola at least in two dimensions.
	However, in a similar field of endeavor, Valouch teaches a spectrometer device and system (Abstract and Figs. 1-5) wherein  the conic section reflector is a parabola at least in two dimensions; wherein the conic section reflector is an ellipse at least in two dimensions; wherein the conic section reflection is a hyperbola at least in two dimensions (¶ 4 for ex.)
	Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device of Tkachuk according to Valouch’s suggestions so that the conic section reflector is a parabola at least in two dimensions; 
Conclusion

The Applicants are invited to contact the Examiner to examine options, if any, of overcoming the prior art used and cited, before filing a new reconsideration request.
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886